Citation Nr: 0027213	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-05 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.

2.  Entitlement to service connection for residuals of a 
right ankle sprain with history of a ganglion cyst.

3.  Entitlement to service connection for residuals of a left 
ankle sprain.

4.  Entitlement to service connection for residuals of a left 
shoulder strain.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

6.  Entitlement to service connection for ulcer disease.

7.  Entitlement to service connection for hypertension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to May 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Winston-Salem, North Carolina, that denied service connection 
for arthritis of multiple joints as well as for a right ankle 
sprain with history of ganglion cyst, left ankle sprain, left 
shoulder strain, gastroesophageal reflux disease, ulcer 
disease and hypertension.


REMAND

Following the perfection of the appeal for the claims of 
service connection as noted on the title page, additional 
evidence was submitted to both the RO and Board that is 
relevant to these claims.  Such evidence includes X-ray 
reports of various joints taken in 1995 and 1997, an August 
1999 VA medical record from a nurse practitioner noting that 
the veteran had pain in specified joints, and a November 1999 
private operative record showing that the veteran underwent 
excision of a ganglionic cyst on his right ankle in October 
1999.  Also, in March 2000, the RO received a private medical 
record dated in August 1999 noting that the veteran had a 
past history of hypertension.  Because this evidence is 
pertinent to the veteran's claims, it must be referred to the 
RO for review and disposition, including furnishing the 
veteran with a Supplemental Statement of the Case.  38 C.F.R. 
§§ 19.31, 19.37, 20.1304(c) (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should consider the additional 
evidence placed in the claims file 
following the RO's issuance of the 
January 1999 Statement of the Case.  Such 
evidence includes a VA letter from a 
nurse practitioner that the Board 
received in September 1999, a private 
operative record that the RO received in 
November 1999, and VA X-ray reports and 
other records that the Board received in 
March 2000.

2.  Thereafter, the RO should again 
review the claims of service connection 
for arthritis of multiple joints, 
residuals of a right ankle sprain with 
history of a ganglion cyst, residuals of 
a left ankle sprain, residuals of a left 
shoulder strain, GERD, ulcer disease and 
hypertension.  If any decision remains 
adverse to the veteran, he and his 
appointed representative should be 
furnished with a Supplemental Statement 
of the Case and be given a reasonable 
opportunity to respond thereto.

The case should then be returned to the Board, if in order.  
The veteran intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


